DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 13 and 17.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 07/06/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by SUGAMORI (US 4497056 A).

Re: Independent Claim 1, SUGAMORI discloses a device for detecting a margin of a circuit operating at a circuit operating speed (SUGAMORI Fig. 1), the device comprising:
a signal generating circuit configured to generate an input signal including predetermined data at a beginning of a detection process (e.g. SUGAMORI Fig. 1: 1, 3, 6-8 and 14);
a first adjustable delay circuit coupled to the signal generating circuit, and configured to delay the input signal by a first delay amount to generate a delayed input signal (e.g. SUGAMORI Fig. 1: 7);
a circuit under test (CUT) coupled to the first adjustable delay circuit, and configured to perform a predetermined operation after the beginning of the detection process to generate a to-be-tested signal according to the delayed input signal, wherein the predetermined operation is based on a predetermined operation timing (e.g. SUGAMORI Fig. 1: 9);
a second adjustable delay circuit coupled to the CUT, and configured to delay the to-be- tested signal by a second delay amount in the detection process to generate a delayed to- be-tested signal (e.g. SUGAMORI Fig. 1: 11, 12 and 16);
a comparison circuit coupled to the second adjustable delay circuit, and configured to compare data included in the delayed to-be-tested signal with the predetermined data according to the predetermined operation timing in the detection process and thereby generate a comparison result (e.g. SUGAMORI Fig. 1: 11, 12 and 16); and
a calibration circuit coupled to the comparison circuit, and configured to determine whether the CUT passes a speed test according to the comparison result in the detection process (e.g. SUGAMORI Fig. 1: 11, 12, 16 and col. 3, ll. 52-65).

Re: Independent Claim 13, SUGAMORI discloses a device for detecting a margin of a circuit operating at a circuit operating speed (SUGAMORI Fig. 1), the device comprising:
a signal generating circuit configured to generate an input signal including predetermined data at a beginning of a detection process (e.g. SUGAMORI Fig. 1: 1, 3, 6-8 and 14);
an adjustable delay circuit coupled to the signal generating circuit, and configured to delay the input signal by a first delay amount to generate a delayed input signal (e.g. SUGAMORI Fig. 1: 7);
a circuit under test (CUT) coupled to the adjustable delay circuit, and configured to perform a predetermined operation after the beginning of the detection process to generate a to-be- tested signal according to the delayed input signal, wherein the predetermined operation is based on a predetermined operation timing (e.g. SUGAMORI Fig. 1: 9);
a comparison circuit coupled to the CUT, and configured to compare data included in the to- be-tested signal with the predetermined data according to the predetermined operation timing in the detection process and thereby generate a comparison result (e.g. SUGAMORI Fig. 1: 11, 12 and 16); and
a calibration circuit coupled to the comparison circuit, and configured to determine whether the CUT passes a speed test according to the comparison result in the detection process (e.g. SUGAMORI Fig. 1: 11, 12, 16 and col. 3, ll. 52-65).

Re: Independent Claim 17, SUGAMORI discloses a device for detecting a margin of a circuit operating at a circuit operating speed (SUGAMORI Fig. 1), the device comprising:
a signal generating circuit configured to generate an input signal including predetermined data at a beginning of a detection process (e.g. SUGAMORI Fig. 1: 1, 3, 6-8 and 14);
a circuit under test (CUT) coupled to the signal generating circuit, and configured to perform a predetermined operation after the beginning of the detection process to generate a to-be- tested signal according to the input signal, wherein the predetermined operation is based on a predetermined operation timing (e.g. SUGAMORI Fig. 1: 9);
an adjustable delay circuit coupled to the CUT, and configured to delay the to-be-tested signal by a second delay amount to generate a delayed to-be-tested signal (e.g. SUGAMORI Fig. 1: 7);
a comparison circuit coupled to the adjustable delay circuit, and configured to compare data included in the delayed to-be-tested signal with the predetermined data according to the predetermined operation timing in the detection process and thereby generate a comparison result (e.g. SUGAMORI Fig. 1: 11, 12 and 16); and
a calibration circuit coupled to the comparison circuit, and configured to determine whether the CUT passes a speed test according to the comparison result in the detection process (e.g. SUGAMORI Fig. 1: 11, 12, 16 and col. 3, ll. 52-65).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
HASUMI (US 20090256577 A1) discloses a method replaces a delay amount measurement in which an initially set value of a counter is determined by a technique which replaces measurement of a delay amount, whereby a time required for calibration of a delay circuit can be reduced. One counter set value of a plurality of counter set values is loaded, a delay lock loop circuit is switched to a lock mode, and a sequence circuit of a cycle slip detection circuit is reset. Thereafter, a cycle slip detection signal output from the sequence circuit is read, and on the basis of this cycle slip detection signal, it is judged whether or not an output signal of a delay circuit causes cycle slip. If the cycle slip is caused, the counter set value is switched. On the other hand, if any cycle slip is not caused, the counter set value is locked, thereby terminating the process.
NAKAMURA (US 5453954 A) discloses a regulating system incorporated in a static type random access memory device store control data codes indicative of margins between actual circuit characteristics of a charging circuit and a sense amplifier and standard circuit characteristics thereof in a rewritable manner, and the control data codes are given to the regulating system through a testing operation before delivery from a factory for enhancing the device characteristics and the production yield.

Allowable Subject Matter
Claim(s) 2-12, 14-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2 (and dependent claims 3-5), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the detection process is a calibration process; the second delay amount is a predetermined delay amount; if the calibration circuit determines that the data included in the delayed to-be-tested signal is the same as the predetermined data according to the comparison result, the calibration circuit determines that the CUT passes the speed test, and thereby increases the first delay amount and requests the device to perform the calibration process again; and if the calibration circuit determines that the data included in the delayed to-be-tested signal is different from the predetermined data according to the comparison result, the calibration circuit determines that the CUT fails the speed test, and
thereby determines that the first delay amount is a margin of the CUT operating at a first operating speed.

Re: Claim 6 (and dependent claims 7-9), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the detection process is a calibration process; the first delay amount is a predetermined delay amount; if the calibration circuit determines that the data included in the delayed to-be-tested signal is the same as the predetermined data according to the comparison result, the calibration circuit determines that the CUT passes the speed test, and thereby increases the second delay amount and requests the device to perform the calibration process again; and if the calibration circuit determines that the data included in the delayed to-be-tested signal is different from the predetermined data according to the comparison result, the calibration circuit determines that the CUT fails the speed test, and
thereby determines that the second delay amount is a margin of the CUT operating at a second operating speed.

Re: Claim 10, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the CUT includes an input pad and an output pad; the input pad and the output pad are coupled through an external circuit; the input pad receives the delayed input signal in the detection process and outputs the delayed input signal to the external circuit; the external circuit transmits the delayed input signal to provide an output; the output pad outputs the to-be-tested signal according to the output of the external circuit; and the predetermined operation is a signal transmission operation.

Re: Claim 11, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the CUT includes a digital-to-analog converter (DAC) and an analog-to-digital converter (ADC); the DAC converts the delayed input signal into an analog signal; the ADC converts the analog signal into the to-be-tested signal; and the predetermined operation is a signal conversion operation.

Re: Claim 12, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the detection process is a monitoring process; if the calibration circuit determines that data included in the delayed to-be-tested signal is the same as the predetermined data, the calibration circuit determines that the CUT passes the speed test and requests the device to perform the monitoring process again; and if the calibration circuit determines that the data included in the delayed to-be-tested signal is different from the predetermined data according to the comparison result, the calibration circuit determines that the CUT fails the speed test and the calibration circuit issues an alert.

Re: Claim 14, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the detection process is a calibration process; if the calibration circuit determines that the data included in the to-be-tested signal is the same as the predetermined data according to the comparison result, the calibration circuit determines that the CUT passes the speed test, and thereby increases the first delay amount and requests the device to perform the calibration process again; and if the calibration circuit determines that the data included in the to-be-tested signal is different from the predetermined data according to the comparison result, the calibration circuit determines that the CUT fails the speed test, and thereby determines that the first delay amount is a margin of the CUT operating at an operating speed.

Re: Claim 15, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the detection process is a monitoring process; if the calibration circuit determines that data included in the to-be-tested signal is the same as the predetermined data, the calibration circuit determines that the CUT passes the speed test and requests the device to perform the monitoring process again; and if the calibration circuit determines that the data included in the to-be-tested signal is different from the predetermined data according to the comparison result, the calibration circuit determines that the CUT fails the speed test and the calibration circuit issues an alert.

Re: Claim 16, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
a transmission interface including an input pad and an output pad, wherein the input pad and the output pad are coupled through an external circuit, the input pad receives the delayed input signal in the detection process and outputs the delayed input signal to the external circuit so that the output pad outputs the to-be-tested signal according to an output of the external circuit, and the predetermined operation is a signal transmission operation; and a converter including a digital-to-analog converter (DAC) and an analog-to-digital converter (ADC), wherein the DAC converts the delayed input signal into an analog signal, the ADC 15converts the analog signal into the to-be-tested signal, and the predetermined operation is a signal conversion operation.

Re: Claim 18, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the detection process is a calibration process; if the calibration circuit determines that the data included in the delayed to-be-tested signal is the same as the predetermined data according to the comparison result, the calibration circuit determines that the CUT passes the speed test, and thereby increases the second delay amount and requests the device to perform the calibration process again; and if the calibration circuit determines that the data included in the delayed to-be-tested signal is different from the predetermined data according to the comparison result, the calibration circuit determines that the CUT fails the speed test, and thereby determines that the second delay amount is a margin of the CUT operating at an operating speed.

Re: Claim 19, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the detection process is a monitoring process; if the calibration circuit determines that data included in the delayed to-be-tested signal is the same as the predetermined data, the calibration circuit determines that the CUT passes the speed test and requests the device to perform the monitoring process again; and if the calibration circuit determines that the data included in the delayed to-be-tested signal is different from 16the predetermined data according to the comparison result, the calibration circuit determines that the CUT fails the speed test and the calibration circuit issues an alert.

Re: Claim 20, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
a transmission interface including an input pad and an output pad, wherein the input pad and the output pad are coupled through an external circuit, the input pad receives the input signal in the detection process and outputs the input signal to the external circuit so that the output pad outputs the to-be-tested signal according to an output of the external circuit, and the predetermined operation is a signal transmission operation; and a converter including a digital-to-analog converter (DAC) and an analog-to-digital converter (ADC), wherein the DAC converts the input signal into an analog signal, the ADC converts the analog signal into the to-be-tested signal, and the predetermined operation is a signal conversion operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov